IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE ID No. 1810008309
V.

JAMES A. ROCHESTER,
Defendant.
Submitted: July 14, 2021
Decided: July 27, 2021

ORDER
Upon Defendant’s Motion for Postconviction Relief} DENIED

On this 27th day of July, 2021, upon consideration of the Defendant’s Motion
for Postconviction Relief, the Commissioner’s Report and Recommendation dated
June 29, 2021, and the record in this case, IT APPEARS THAT:

1, The defendant, James A. Rochester (“Rochester”) pled guilty on the day
of his trial, June 17, 2019, to one count of Possession of a Firearm During the
Commission of a Felony (“PFDCF”), 11 Del. C. § 1447A, and one count of Drug
Dealing with Aggravating Factors, 16 Del. C. §4753. Consistent with the
recommended sentences contained in Mr. Rochester’s plea agreement, the Court
sentenced him to a combined eight years of incarceration, followed by decreasing
levels of probation.

2. Mr. Rochester appealed his conviction pro se to the Delaware Supreme
Court. There, he argued that he was arrested for the offenses without probable cause
and that his convictions must be reversed notwithstanding his guilty plea. After
considering his appeal, the Supreme Court affirmed his convictions and sentences.

When doing so, it recognized that “a knowing and voluntary guilty plea waives any

1
objection to alleged errors and defects occurring before the plea.”!

3. Next, Mr. Rochester filed the pending motion for postconviction relief
pursuant to Superior Court Criminal Rule 61. He alleges, in largest part, ineffective
assistance of counsel based upon trial counsel’s alleged ineffectiveness when
presenting suppression issues and advising him of the consequences of his plea.

4. The Court referred his motion to a Superior Court Commissioner pursuant
to 10 Del. C. § 512(b) and Superior Court Criminal Rule 62 to receive her findings
of fact and recommendations. After considering Mr. Rochester’s arguments and the
record, the Commissioner recommended that the Court deny Mr. Rochester’s motion
for postconviction relief. In a thorough and well-reasoned decision, the
Commissioner explained why Mr. Rochester’s contentions had no merit. After the
Commissioner issued her report, neither party filed written objections. The Court
deemed the matter submitted for decision on July 14, 2021.

NOW, THEREFORE, after a de novo review of the record, and for the
reasons stated in the Commissioner’s Report and Recommendation attached hereto
as Exhibit “A”, the Court adopts the Commissioner’s Report and Recommendation
in its entirety. As a result, Mr. Rochester’s Motion for Postconviction Relief

pursuant to Superior Court Criminal Rule 61 is DENIED.

IT IS SO ORDERED.
/s/Jeffrey J Clark
Resident Judge
JIC/kle

oc: Prothonotary

cc: Hon, Andrea M. Freud
Sean A. Motoyoshi, Esq.
Suzanne E. Macpherson-Johnson, Esq.
James A. Rochester, SCI

 

1 Rochester v. State, 2020 WL 363678, at *1 (Del. Jan. 21, 2020) (Table).
2
EXHIBIT
A
IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ID. No. 1810008309
In and for Kent County

STATE OF DELAWARE
V.

JAMES A. ROCHESTER

)

)

)

)  RK18-10-0376-01 PFDCF (F)

)  RK18-12-0107-01 D Deal + AF (F)
)
)

Defendant.

COMMISSIONER'S REPORT AND RECOMMENDATION

Upon Defendant's Motion for Postconviction Relief
Pursuant to Superior Court Criminal Rule 61

Sean A. Motoyoshi, Esq., Deputy Attorney General, Department of Justice, for the
State of Delaware.

James A. Rochester, Pro se.

FREUD, Commissioner
June 29, 2021

The defendant, James A. Rochester (“Rochester”) pled guilty on the day of
his trial, June 17, 2019 to one count of Possession of a Firearm During the
Commission of a Felony (“PFDCF”), 11 Del. C. § 1447A and one count of Drug
Dealing with Aggravating Factors, 16 Del. C. §4753. He was also charged with
three counts of Possession of a Deadly Weapon and Drugs, six counts of Possession
of Firearm Ammunition by a Person Prohibited, one count of Drug Dealing, one
count of Carrying a Concealed Deadly Weapon, one count Tier 1 Possession with
an Aggravating Factor and one count of Possession of Drug Paraphernalia. As part
of the plea deal the State agreed to enter nolle prosequis on the remaining charges

1
and along with the defense recommended a sentence of eight years incarceration,
five of which were minimum mandatory as a result of his prior criminal history, with
immediate sentencing. Had Rochester gone to trial and been found guilty as charged
he faced many more years in jail.

Rochester through his counsel filed a motion to suppress evidence on April
25,2019. A hearing on the motion was held on June 10, 2019. Following the hearing
this Court denied the motion. On the morning his trial was set to begin Rochester
accepted the piea offer from the State. Prior to the plea Rochester’s defense counsel,
at Rochester’s request, asked the court to reconsider its denial of the suppression
motion and asked if he could retain his right to appeal the suppression ruling if he
pled guilty. The Court denied the request to reconsider and told Rochester that the
Court would not provide legal advice concerning his right to appeal. Next the Court
asked if Rochester still intended to accept the plea offer and he assented and the plea
colloquy proceeded during which Rochester acknowledged he was waiving his right
to appeal,!

Rochester, pro se, appealed his conviction to the State Supreme Court arguing
that he was arrested without probable cause and therefore his conviction must be
reversed. The appeal was denied.” Next, Rochester filed the pending motion for
postconviction relief pursuant to Superior Court Criminal Rule 61 on June 8, 2020
in which he alleges, in part, ineffective assistance of counsel.

FACTS

As outlined by the State in its reply to the pending motion and supported by

the Affidavit of Probable Cause and the transcript of the motion to suppress

hearing:

 

' State v. Rochester, Del. Super., [ID No. 1810008309, (June 17, 2019), tr.at 9,
* Rochester y. State, 224 A.3d 1203 (Table), 2020 WL 363678 (Del.).

2
On October 15, 2018 officers from the Dover Police Department
and Probation and Parole were conducting unrelated surveillance
at Baytree in the City of Dover. The area is known as a high
crime area and known to be a place where gang members
congregate. At approximately 3 p.m., The officers’ attention
was drawn to a silver Chevrolet Impala that failed to stop at two
separate stop signs. As:it passed through the area the vehicle was
traveling at an unusually slow rate which officers knew to be
considered “slow rolling.” The vehicle came to a stop in the
middle of a parking lot which blocked in the police undercover
surveillance vehicle. Defendant was the operator of the vehicle
and the sole occupant. The officers saw him exit the driver’s seat
and walk to the trunk of the vehicle where they saw him remove
a dark in color handgun, rack the slide back and conceal the
handgun in the waistband of his pants. Defendant returned to the
driver’s seat and sat in the vehicle. The car remained stationary
in the middle of the parking lot for a brief period. The officers
conducting surveillance called the Dover Police Street Crime
Unit to the scene. As Defendant attempted to back his vehicle
out of the parking lot he was stopped and detained by the Street
Crime Unit. he was taken into custody. A search of Defendant
yielded $1,830.00 found in his right front pants pocket. In plain
view and tucked in between the driver’s seat and center console
of the vehicle was a Col .45 caliber handgun? —

ROCHESTER’S CONTENTIONS
In his Motion for Postconviction Relief Rochester raises the following

grounds for relief:

Ground one: Trial Counsel was ineffective for “her
failure to properly litigate the issue of the
defendant’s illegal arrest, search and seizure.”

Ground two: Trial Counsel was ineffective for her
“failure to familiarize herself with the laws of the
proceedings in order to provide effective counsel”
concerning his detainment by the police.

 

> State v Rochester, Del. Super., ID No. 1810008309, D.L. 54, pp. 2-3.
3
Ground three: Trial Counsel was ineffective for
“failing to advise defendant of the right to file
interlocutory appeal of the denial of the suppression
motion,”

Ground four: Trial Counsel was ineffective for
“inducing defendant’s guilty plea.”

Ground five: Trial Counsel was ineffective “at the
plea colloquy for failure to explain the appeal
process and appeal rights being waived prior to the
entry of the guilty plea.”

Ground six: Trial Counsel was ineffective for
“failing to file a motion to reconsider /reargue the
denial of the suppression motion as requested by
defendant.”

Ground seven: Trial Counsel was ineffective “at the
suppression hearing for failing to object to the
inconsistencies between the officer’s statements
and the police report affidavit.”

Ground eight: Trial Counsel was ineffective for
“failing to file an interlocutory appeal of the denial
of the suppression motion.”

Ground nine: Trial Counsel was ineffective for
“misadvising defendant that he would only serve six
years in prison if he took the eight year plea.”
DISCUSSION
Under Delaware law, the Court must first determine whether Rochester has

met the procedural requirements of Superior Court Criminal Rule 61(i) before it may

consider the merits of the postconviction relief claims. Under Rule 61,

 

* Bailey v. State, 588 A.2d 1121, 1127 (Del.1991).
4
postconviction claims for relief must be brought within one year of the conviction
becoming final.” Rochester’s motion was filed in a timely fashion, thus the bar of
Rule 61(i)(1) does not apply to the motion. As this is Rochester’s initial motion for
postconviction relief, the bar of Rule 61(i)(2), which prevents consideration of any
claim not previously asserted in a postconviction motion, does not apply either.

None of Rochester’s ineffective assistance of counsel claims were specifically
raised previously at his plea, sentencing or on direct appeal. Consequently they are
barred under Superior Court Criminal Rule 61()(3) unless he demonstrates: (1)
cause for relief from the procedural default; and (2) prejudice from a violation of the
movant's rights.° The bars to relief are inapplicable to a jurisdictional challenge or
“to a claim that satisfies the pleading requirements of subparagraph (2)(3) or (2){ti)
of subdivision (d) of Rule 61.’ To meet the requirements of Rule 61(d)(2) a
defendant must plead with particularity that new evidence exists that creates a strong
inference that the movant is actually innocent in fact of the acts underlying the
charges of which he was convicted® or that he pleads with particularity a claim that
a new rule of constitutional law, made retroactive to cases on collateral review by
the United State or Delaware Supreme courts, applies to the defendant’s case
rendering the conviction invalid? Rochester’s motion pleads neither requirement of
Rule 61(d)(2). |

Each of Rochester’s grounds for relief are premised on allegations of
ineffective assistance of counsel. Therefore Rochester has alleged sufficient cause
for not having asserted these grounds for relief at trial and on direct appeal.

Rochester’s ineffective assistance of counsel claims are not subject to the procedural

 

> Super. Ct. Crim. R. 61@)(1).
¢ Super. Ct. Crim. R. 61(i)(3).
” Super. Ct. Crim. R. 61((5).
* Super. Ct. Crim. R. 61(d)(2)(i).
* Super. Ct. Crim. R. 61(d)(2)(ii).
default rule, in part because the Delaware Supreme Court will not generally hear
such claims for the first time on direct appeal. For this reason, many defendants,
including Rochester, allege ineffective assistance of counsel in order to overcome
the procedural default. “However, this path creates confusion if the defendant does
not understand that the test for ineffective assistance of counsel and the test for cause
and prejudice are distinct, albeit similar, standards.”!° The United States Supreme
Court has held that:

[i]f the procedural default is the result of ineffective assistance of

counsel, the Sixth Amendment itself requires that the

responsibility for the default be imputed to the State, which may

not ‘conduc/t} trials at which persons who face incarceration

must defend themselves without adequate legal aysistance;’

[i]neffective assistance of counsel then is cause for a procedural

default."! ,
A movant who interprets the final sentence of the quoted passage to mean that he
can simply assert ineffectiveness and thereby meet the cause requirement will miss
the mark. Rather, to succeed on a claim of ineffective assistance of counsel, a
movant must engage in the two-part analysis enunciated in Strickland v.
Washington” and adopted by the Delaware Supreme Court in Albury v. State.

In the context of a guilty plea challenge, Strickland requires a defendant show:

(1) that counsel's representation fell below an objective standard of reasonableness:
and (2) that counsel's actions were prejudicial to him in that there is a reasonable

probability that, but for counsel's error, he would not have pled guilty and would

have insisted on going to trial and that the result of a trial would have been his

 

° State v, Gattis, 1995 WL 790961 (Del. Super.).
'' Murray vy, Carrier, 477 U.S. 478, 488 (1986),
2 466 U.S. 668 (1984).

@ 351 A.2d 53, 58 (Del. 1988).
acquittal'*, The failure to establish that a defendant would not have pled guilty and
would have proceeded to trial is sufficient cause for denial of relief.'° In addition,
Delaware courts have consistently held that in setting forth a claim of ineffective
assistance of counsel, a defendant must make concrete allegations of actual prejudice
and substantiate them or risk summary dismissal.'© When examining the
representation of counsel pursuant to the first prong of the Strickland test, there is a
strong presumption that counsel's conduct was professionally reasonable.'’ This
standard is highly demanding.'*. Strickland mandates that, when viewing counsel's
representation, this Court must endeavor to “eliminate the distorting effects of
hindsight.”!9

Following a complete review of the record in this matter, it is abundantly clear
that Rochester has failed to allege any facts sufficient to substantiate his claims that
his attorney was ineffective. I find Defense Counsel’s affidavit, in conjunction with
the record, more credible than Rochester’s self-serving claims that his counsel’s
representation was ineffective. Rochester’s counsel clearly denies the allegations.

Rochester was facing the possibility of many years in jail had he been
convicted on all counts. The sentence and plea were very reasonable under all the
circumstances, especially in light of the eyewitness and physical evidence against
him. Prior to the entry of the plea, Rochester and his attorney discussed the case and
the plea. The plea bargain was clearly advantageous to Rochester. Counsel was

successful in negotiating an extremely beneficial plea bargain with the State.

 

4 Strickland, 466 U.S. at 687.

15 Somerville v, State, 703 A.2d 629, 631(Del. 1997) (citing Albury v. State, 551 A.2d 53, 60
(Del. 1988)) (citations omitted).

‘6 See e.g., Outten v, State, 720 A.2d 547, 557 (Del. 1998) (citing Boughner v. State, 1995 WL
466465 at *1 (Del. Supr.)).

7 Albury, 551 A.2d at 59 (citing Strickland, 466 U.S. at 689).

'8 Flamer vy. State, 585 A.2d 736, 754 (Del. 1990) (quoting Kimmelman v. Morrison, 477 U.S.
365, 383 (1986)).

'? Strickland, 466 U.S. at 689.
Counsel’s representation was certainly well within the range required by Strickland.
Additionally, when Rochester entered his plea, he stated he was satisfied with
defense counsel’s performance. He is bound by his statement unless he presents
clear and convincing evidence to the contrary.”” Consequently, Rochester has failed
to establish that his counsel’s representation was ineffective under the Strickland
test.
. Even assuming, arguendo, that counsel’s representation of Rochester was
somehow deficient, Rochester must satisfy the second prong of the Strickland test,
prejudice. In setting forth a claim of ineffective assistance of counsel, a defendant
must make concrete allegations of actual prejudice and substantiate them or risk
dismissal.”’ In an attempt to show prejudice, Rochester simply asserts that his
counsel was ineffective by failing to adequately investigate and argue the
suppression issue and for not filing an interlocutory appeal concerning the denial of
the motion to suppress. All of his claims are denied by Defense Counsel who
outlined her efforts on behalf of Rochester and her concern that issues Rochester
wished to raise in the suppression motion would have been futile. My review of the
facts of the case leads me to conclude that counsel’s representation of Rochester was
well within the requirements of the Sixth Amendment and no prejudice has been
demonstrated. His statements are insufficient to establish prejudice, particularly in
light of the evidence against him. Therefore,.I find all of Rochester’s grounds for
580 A.2d 552, 556 (Del. 1990 )),relief are meritless.

I will briefly review each of Rochester’s claims for the benefit of the Court.

Rochester’s first claim Concerns counsel’s “failure to properly litigate the issue of

 

*” Mapp v. State, 1994 WL 91264 at *2 (Del. Supr.} (citing Sullivan v. State, 636 A.2d 931, 937-
938 (Del. 1994)),

*! Larson v. State, 1995 WL 38971 at *2 (Del. Supr.) (citing Younger v. State, 580 A.2d 552,
556 (Del. 1990)).

8
the defendant’s illegal arrest, search and seizure.” The record is clear that Defense
Counsel filed a motion to suppress based on these very issues and the Court
considered counsel’s arguments when making its decision denying the Motion to
Suppress. Rochester, does not argue that Defense Counsel failed to address the issue
of legality of detaining him for carrying a concealed weapon, but rather that she
failed to argue case law from other jurisdictions he provided. Defense Counsel could
not ethically argue cases provided by him as those cases do not support his argument.
The cases cited by Rochester all discuss the legality of detaining a citizen for simply
possession a firearm. The police not only observed Rochester in possession of a
firearm but observed him concealing the firearm in his waistband. Carrying a
Concealed Deadly Weapon (“CCD W”) is a violation of 11 Del C. § 1442. In
addition, the police observed Rochester pull back the slide indicating the firearm
was loaded with a round in the chamber and then reentered the vehicle which
remained stationary. The police clearly possessed reasonable articulable suspicion
of criminal activity based on these observations and were justified in detaining the
defendant pursuant to Terry v. Ohio “which is codified in Title 11 of the Delaware
Code.” In addition, the police had both reasonable suspicion and probable cause to
detain and arrest Rochester based on the recent traffic violations of Failure to Obey
a Traffic Control Device in violation of 21 Del. C. § 4107. Those violations, twice
failing to stop at a stop sign, witnessed by police provided sufficient probable cause
to detain and arrest Rochester. Defense Counsel specifically argued that the police
lacked reasonable suspicion to detain Rochester for possessing a handgun even if it
is concealed. Defense Counsel argued that the police detained him in violation of
his Fourth Amendment rights under the United States Constitution and Article 1,

Section IV of the Constitution of the State of Delaware. It is clear from the record

 

2 392 U.S. 1 (1968).
3 14 Del. C. § 1902(a).
that Rochester cannot satisfy the Strickland analysis. Further, Rochester has not
demonstrated that a reasonable probability, that, but for Defense Counsel’s failure
to make such arguments, he would not have pleaded guilty and would have insisted
on going to trial. he has failed to meet his burden and the claim must be denied.

Rochester’s second claim concerns Defense Counsel’ “failure to familiarize
herself with the laws of the proceeding in order to provide effective assistance of
counsel.” as stated above the case law cited by Rochester is not supportive of his
argument that the police unlawfully detained him because the cases: are relevant to
merely possessing but not concealing a firearm; the case law cited by Rochester does
not address the totality of the circumstances relevant to this case as previously noted;
and the caselaw does not address other factors such as the two traffic violations
witnessed by police, the “slow rolling” of the vehicle, racking the firearm slide back,
placing the firearm in his waistband and then reentering the vehicle. Rochester has
not demonstrated probability, that, but for Defense Counsel’s failure, the Court
would have granted his motion to suppress. Rochester has failed to meet his burden
and the claim must be denied.

Rochester’s third claim concern’s Defense Counsel’s alleged “failing to
advise defendant of the right to file interlocutory appeal of the denial of the
suppression motion.” This is an incorrect statement of the law. Delaware Supreme
Court Rule 42(a) limits the Court’s jurisdiction “to hear and determine if appeals in
civil cases from interlocutory orders ...” the Delaware Supreme Court does not have
jurisdiction to hear interlocutory appeals in criminal cases.4 As such, there is no
right in Delaware for a defendant to file an interlocutory appeal of a lower court’s
ruling in a suppression hearing. Defendant cites no case law to support his claims.

Defendant has not demonstrated that a reasonable probability, that, but for Defense

 

* Gottleib vy, State, 697 A.2d 400 (Del. 1997); see also Brittingham v. State, 228 A.3d 1063
(Del. 2020) (Table); and see Constitution of the State of Delaware, Article IV § 11 (1) (b).

10
Counsel’s failure, the Court would have granted his motion to suppress. Rochester
has failed to meet his burden and the claim must be denied.

Rochester’s fourth claim argues Defense Counsel was ineffective by
“inducing defendant to plea based on faulty and erroneous legal advice.” Rochester
entered a guilty plea and he filled out the Guilty Plea form and Truth-in-Sentencing
form. Rochester checked off the boxes on the Guilty Plea form indicating that his
plea was knowing, voluntary and intelligent. He placed his signature at the bottom
of both forms indicating he understood the consequences of the plea agreement. The
Court reviewed the forms with Rochester and conducted a plea colloquy.
Rochester’s claim that Defense Counsél’s advice was “faulty and erroneous” is
conclusory and not supported by case law or any legal precedent. Rochester has
failed to meet his burden and the claim must be denied.

Rochester’s fifth claim alleges Defense Counsel was ineffective “at the plea
colloquy for failure to explain the appeal process and appeal rights being waived
prior to the entry of the guilty plea.” Rochester knowingly and voluntarily pled
guilty as noted above. He filled out the Guilty Plea form and the Truth-in-Sentencing |
form. Rochester checked off the boxes on the Guilty Plea form indicating that his
plea was knowing, voluntary and intelligent. Rochester placed his signature at the
bottom of both forms indicating he understood the consequences of the plea
agreement. Rochester has failed to meet his burden and the claim must be denied.

Rochester’s sixth claim alleges Defense Counsel was ineffective by “failing
to file a motion to reconsider/reargue the denial of the suppression motion as
requested by the defendant.” Rochester provides no case law or authority to support
his claim that there would be any merit to filing a motion to reconsider or reargue

the Court’s ruling on the suppression motion. Defense Counsel is prohibited from

1}
filing frivolous motions*. Rochester has not demonstrated that a reasonable
probability, that, but for Defense Counsel’s failure, the Court would have granted
his motion to suppress. Rochester has failed to meet his burden and the claim must
be denied.

Rochester’s seventh argument is that Defense Counsel was ineffective “at the
suppression hearing for failing to object to the inconsistencies between the officer’s
statements and the police report affidavit.” Inconsistencies in testimony is not a
basis to object but rather fodder for impeachment or argument. An attorney’s
decision to either object or not object to testimony may be a strategic choice which
does not fall below a standard of reasonable objectiveness.2° Rochester has not
demonstrated that a reasonable probability, that, but for Defense Counsel’s failure,
the Court would have granted his motion to suppress. Rochester has failed to meet
his burden and the claim must be denied.

Rochester’s eighth claim is identical to his third and sixth claims.

Rochester’s ninth claim alleges Defense Counsel was ineffective by
“misadvising defendant that he would only serve six years in prison if he took the
eight-year plea.” Rochester’s Defense Counsel clearly denied this allegation in her
affidavit and the plea colloquy supports her assertion.

To the extent that Rochester alleges his plea was involuntary, the record
contradicts such an allegation. When addressing the question of whether a plea was
constitutionally knowing and voluntary, the Court looks to a plea colloquy to

determine if the waiver of constitutional rights was knowing and voluntary?’ At the

 

* State v. McGlotien, 2011 WL 987534 at *5 (Del. Super. Ct.) citing State v. Pandiscio, 1995
WL 339028 at *5 (Del. Super. Ct.). See alse State v. Lloyd, 2019 WL 2181874 at *6 (Del.
Super. Ct.).

© Outten v. State, 720 A.2d 547,554 (Del. 1998) citing Riley v. State, 585 A.2d 719, 729 (Del.
1990).

*7 Godinez v. Moran, 509 U.S. 389, 400 (1993),

12
guilty-plea hearing, the Court asked Rochester whether he understood the nature of
the charges, the consequences of his pleading , and whether he was voluntarily
entering the plea. The Court asked Rochester if he understood he would waive his
constitutional rights if he entered the plea including the right to suppress evidence
and to file an appeal; if he understood each of the constitutional rights listed on the
Truth-in-Sentencing Guilty Plea Form (“Guilty Plea Form”); and whether he gave
truthful answers to all the questions on the form. The Court asked Rochester if he
had discussed his plea and its consequences fully with his attorney. The Court also
asked Rochester if he was satisfied with this counsel’s representation. Rochester
answered each of these questions affirmatively.”* I find counsel’s representations
far more credible than Rochester’s self-serving, vague allegations.

Furthermore, prior to entering his plea, Rochester signed a Guilty Plea Form
and Plea Agreement in his own handwriting. Rochester’s signatures on the forms
indicate that he understood the constitutional rights he was relinquishing by pleading
guilty and that he freely and voluntarily decided to plead guilty to the charges listed
in the Plea Agreement. Rochester is bound by the statements he made on the signed
Guilty Plea Form, unless he proves otherwise by clear and convincing evidence.?’ J
confidently find that Rochester entered his plea knowingly and voluntarily and that

Rochester’s grounds for relief are completely meritless.

 

* State v. Rochester, Del. Super., 1.D. No. 1810008309 (June 17, 2019) tr. at 3-11.
” Sommerville v. State, 703 A.2d 629, 632 (Del. 1997),

13
CONCLUSION
I find that Rochester’s counsel represented him in a competent and effective
manner as required by the standards set in Strickland and that Rochester has failed
to demonstrate any prejudice stemming from the representation. I also find that
Rochester’s guilty plea was entered knowingly and voluntarily. I recommend that
the Court deny Rochester’s motion for postconviction relief as procedurally barred

and meritless.

stem é ee aie “h
a we \ . om
fe go Le OR ar crnse —_, Pe:

Commissioner Andrea M. Freud

 

AMEF/dsc

oc: Prothonotary

ce: Hon. Jeffrey J Clark
Sean A. Motoyoshi, Esq.
Suzanne E. Macpherson-Johnson, Esq.
James A. Rochester, SCI

14